DICE, Commissioner.
Appellant was convicted upon a plea of guilty of the offense of murder and his punishment assessed at confinement in the penitentiary for a term of 7 years.
The record contains no statement of facts of the evidence adduced upon the trial, and there are no bills of exception.
The judgment rendered by the court upon the jury’s verdict ordered that appellant be confined in the penitentiary for a term of 7 years.
The sentence pronounced by the court ordered that appellant be confined in the penitentiary for a term of not less than 2 nor more than 5 years. The sentence is reformed to comply with the judgment of the court, so as to order that appellant be confined in the penitentiary for an indeterminate term of not less than 2 nor more than 7 years.
As reformed, the judgment is affirmed.
Opinion approved by the Court.